 III the Matter Of MONTEREY SARDINE INDUSTRIES,INC.; LUCIDO,INC., OWNER AND OPERATOR OF THE VESSEL "OLYMPIC";HORACEFERRANTE,ANTHONY FERRANTE AND JOSEPH FERRANTE, INDI-VIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "NEWADMIRAL";A. N. LuCIDO,INDIVIDUALLY,OWNER AND OPERATOROF THE VESSEL"ROSE MARIE"; PETER SANFILIPPO,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL "VIRGINIA II"; O. ENEA,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL "ENEAS";JAMESA.DAVI,INDIVIDUALLY,OWNER AND OPERATOR OF THEVESSEL "EL PADRE";DOMINIC NAPOLI,INDIVIDUALLY, OWNERAND OPERATOR OF THE VESSEL"RANGER"; GAETANO COMPAGNOAND BENEDETTO COMPAGNO,INDIVIDUALLY,AND AS CO-PARTNERSOPERATING THE VESSEL"LITTLE FLOWER";CASINO BRUNO, INDI-VIDUALLY,OWNER AND OPERATOR OF THE VESSEL"ST. ANTHONY";SEBASTIAN SOLLECITO AND ANTONIO SOLLECITO,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "NEW ROMA"; JOESPADARO, INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"MARETTIMO";JOSEPH CUSENZA,INDIVIDUALLY,OWNER ANDOPERATOR OF THE VESSEL"ST. JOSEPH";HORACE E. BALBO,SALVATORE BALBO,JACK BALBO,LEONARD PIAZZA,HORACECARDINALLI,PETER J. FERRANTE,JOE FERRANTE,AND HORACECAVALIERI,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THEVESSEL "CITY OF MONTEREY";SAVERIO LONERO,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"NORTH STAR";ANGELOLUCIDO AND ANTONIO NUOVO,INDIVIDUALLY AND AS CO-PARTNERSOPERATING THE VESSEL "SHERMAN ROSE";FRANK SPADARO,INDIVIDUALLY, OWNER AND OPERATOR OF THE VESSEL"EL CAPITAN";S.FERRANTE,MAMIE FERRANTE,M. BILLECI,J.V. CRIVELLO,GUISEPPE LUCIDO, PAOLO CUTINO,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "VITTORIA";SALVATORE VENTI-MIGLIA AND MARIANO TORRENTE, INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL"NEW REX";PETER MAIORANA,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"DIANA";E. S. LUCIDO,A.E. LUCIDO,SALVATORE LUCIDO AND FRANKLUCIDO,INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THEVESSEL "SERRA"; ERASIMO AIELLO, NINO AIELLO,HORACE BRUNO,VINCENT BRUNO,STEVE BRUNO, ROSARIO FLORES,ANTONIOCOMPAGNO AND FANNIE VILAR, INDIVIDUALLY, AND AS CO-PARTNERSOPERATING THE VESSEL"CALIFORNIA ROSE";J.G.CRIVELLO,26 N. L. R. B., No. 19.146 MONTEREY SARDINE INDUSTRIES, INC.147SALVATORE Russo,JOSEPH RUSSO,ANDMIKE LUCIDO, INDI-VIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "SEALION"; CARDINALLI COMPANY, INC., OWNER AND OPERATOR OFTHE VESSEL"SANTA LUCIA";NEW SATURNIA COMPANY, INC.,OWNER AND OPERATOR OF THE VESSEL "NEW SATURNIA"; MARIEJOAN COMPANY, INC., OWNER AND OPERATOR OF THE VESSEL"MARIE JOAN"; JOE GIAMONA,HORACE GIAMONA, AND JOHNGIAMONA, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THEVESSEL "WESTERN MAID";RAOUL BRUNO, TOM DIMAGGIO, ANDJOHN Russo,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THEVESSEL "STAR OF MONTEREY";GALICIA COMPANY,INC., OWNERAND OPERATOR OF THE VESSEL"GALICIA";JOHN GRADIS, INDI-VIDUALLY,OWNER AND OPERATOR OF THE VESSEL "SEA GIANT";SALVATOREVENTIMIGLIAANDGIOVANNIGRAMMATICO, INDI-VIDUALLY AND AS CO-PARTNERS OPERATING THE VESSEL "SUN-MAID"; ROBIN COMPANY,INC.,OWNER AND OPERATOR OF THEVESSEL"ROBIN"; JOHN MINED AND FRANK MINEO, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "ANADIR";ANGELOMAIORANA,INDIVIDUALLY,OWNER AND OPERATOR OF THE VESSEL"Dux";MATTED AIELLO AND JOE RAPPA, INDIVIDUALLY, ANDAS CO-PARTNERS OPERATING THE VESSEL "AMERICAN ROSE";PHYLIS COMPANY, INC., OWNER AND OPERATOR OF THE VESSEL"PHYLIS"; SAL COLLETTO,INDIVIDUALLY, OWNER AND OPERATOROF THE VESSEL "DANTE ALIGHIERI";GAETANO COMPAGNO ANDBENEDETTO COMPAGNO,INDIVIDUALLY,AND AS CO-PARTNERSOPERATING THE VESSEL "SAN GIOVANNI";HORACE MERCURIO,JACK CAMPO,PAUL ORLANDO AND NINO BILLECI, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "EL REY"; JUANITACOMPANY, INC., OWNER AND OPERATOR OF THE VESSEL "JUANITA";JOE FERRANTE,FRANK FERRANTE,VINCENT FERRANTE, HORACEFERRANTE AND NINO FERRANTE,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL"SEAQUEEN"; JOSEPH CUSENZA,INDIVIDUALLY, OWNER AND OPERATOR OF THE VESSEL"OLD TIMER";PAOLO SOLLAZZO AND FRANK BRUNO, INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL"ARDITO"; JOE ZERILLI, C.CIARIAMATORI,C. PALMA, GIOVANNI COMPAGNO AND JOHN LASALA,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL "SANTARITA"; S. RUCCELLO,SAM BILLECI,AND S. SAIA,INDIVIDUALLY,AND AS CO-PARTNERS OPERATING THE VESSEL"BELLE HAVEN";JOHN MINEO AND FRANK MINEO,INDIVIDUALLY,AND AS - CO-PARTNERS OPERATING THE VESSEL "MINED BROS."; RISO COM-PANY, INC., AND ANTHONY MARTINOLICH,OWNERS AND OPERATORSOF THE VESSEL "BELVEDERE";SCARDINA COMPANY, INC. ANDANTHONY MARTINOLICH,OWNERS AND OPERATORS OF THE VESSEL"STELLAMARIS"; GUISEPPE ALIOTTI AND JOHN ALIOTTI, INDI- 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL "JACKIEBoy"; AIELLO-BRUNO, INC., OWNER AND OPERATOR OF THE VESSEL"PROGRESS"; S. G. GIUSEPPE FISHING CORPORATION, OWNERAND OPERATOR OF THE VESSEL "S. G. GIUSEPPE"; SAN VITO, INC.,OWNER AND OPERATOR OF THE VESSEL "SAN VITO"; S. Russo,INDIVIDUALLY, OWNER AND OPERATOR OF THE VESSEL "WESTERNSTAR";MARTIN PETRICH AND TONY BERRY, INDIVIDUALLY, ANDAS CO-PARTNERS OPERATING THE VESSEL "WESTERN FLYER";ANTHONY MARTINOLICH, CARL AIELLO AND PETER J. FERRANTE,INDIVIDUALLY, AND AS CO-PARTNERS OPERATING THE VESSEL "ELCORTEZ"; OCEANIA FISH PRODUCTS COMPANY, OWNER-AND OPERA-TOR OF THE VESSEL "OCEANIA' ;andUNITED FISHERMEN'S UNIONOF THE PACIFICCase No. C-1648.-Decided August 6, 1940Jurisdiction:fishing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Messrs.John T. McTernan, Leslie Lubliner,andJonathanH.Rowell,for the Board.Hudson, Martin & Ferrante,byMr. Peter J. Ferrante,ofMonterey,Calif., for the respondent association.Messrs. Peter J. FerranteandRobert Littler,ofMonterey, Calif.,for the respondent boat owners.Messrs. George R. AndersonandHerbert Resner,of San Francisco,Calif., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Fisher-men's Union of the Pacific, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Twen-tiethRegion (San Francisco, California), issued its complaint andamended complaint dated April 1, 1940, and July 1, 1940, againstMonterey Sardine Industries, Inc., hereinafter called the respondentassociation, and certain of its members, hereinafter collectively calledthe respondent boat owners.'The amended complaint alleged thatthe respondent association and the respondent boat owners haveIThe respondent boat owners are listed and set forthin "Appendix A" attached to the stipulation MONTEREY SARDINE INDUSTRIES,INC.149.engaged is and were engaging in unfair labor practices affectingcommerce,within the meaning of Section 8(1),(3),and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and amendedcomplaint, together with .notice of hearing thereon,' were duly servedupon the respondent association,the respondent boat owners, andthe Union.With respect to the unfair labor practices,the complaint alleged insubstance(1) that during the entire 1938-1939Monterey sardinefishing season and continuously thereafter,the respondent associationand the respondent boat owners threatened,urged, persuaded, andwarned the employees of the respondent boat owners not to remainmembers of the Union; (2) that during the entire 1938-1939 Montereysardine fishing season and continuously thereafter,the respondentassociation and the respondent boat owners,threatened,urged, per-suaded, and warned the employees of the respondent boat owners tobecome and remain members of a labor organization other than theUnion, which organization was not the respresentative of said em-ployees;(3) that on July 1, 1938, and thereafter,the respondentassociation and the respondent boat owners refused and have refusedto bargain collectively with the Union;(4) that because of the unfairlabor practices of the respondent association and the respondent boatowners, the employees of the respondent boat owners on November20, 1938, declared a strike pursuant to which certain of said employeesceased work;(5) that on December 4,1938, and thereafter the re-spondent association and the respondent boat owners refused uponrequest to reinstate the striking employees because of their member-ship in the Union and their participation in the strike; and (6) thatby the afore-mentioned acts the respondent association and therespondent boat owners interfered with, restrained,and coerced theemployees of the respondent boat owners in the exercise of the rightsguaranteed in Section 7 of the Act.On July 29,1940, before any hearing was held, the respondentassociation,each of the respondent boat owners,with the exceptionsof "Lucido, Inc., owner of the Olympic," and John Gradis, individu-ally, owner and operator of the vessel"Sea Giant,"the Union, andcounsel for the Board entered into a stipulation in settlement of thecase.The stipulation provided as follows:IT IS HEREBY STIPULATED AND AGREED by and between Monte-rey Sardine Industries, Inc., (hereinafter called respondent asso-ciation),by Peter J. Ferrante, its attorney;Lucido, Inc.,ownerand operator'of vessel"Olympic";Horace Ferrante,AnthonyFerrante and Joseph Ferrante,individually and as co-partnersoperating the vessel"New Admiral"; A.N. Lucido, individually,323429-42-vol 26-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDowner and operator of the vessel"Rose Marie";Peter Sanfilippo,individually, owner and operator of the vessel"Virginia II";0. Enea, individually, owner and operator of the vessel"Eneas";James A. Davi, individually, owner and operator of the vessel"El Padre";Dominic Napoli, individually, owner and operatorof the vessel"Ranger";Gaetano Compagno and Benedetto Com-pagno, individually, and as co-partners operating the vessel"Little Flower";Casino Bruno, individually, owner and operatorof the vessel"St.Anthony";Sebastian Sollecito and AntonioSollecito, individually, and as co-partners operating the vessel"New Roma";Joe Spadaro, individually, owner and operator ofthe vessel"Marettimo";Joseph Cusenza, individually, owner andoperator of the vessel"St. Joseph";Horace E. Balbo, SalvatoreBalbo, Jack Balbo, Leonard Piazza, Horace Cardinalli, Peter J.Ferrante, Joe Ferrante and Horace Cavalieri, individually, andas co-partners operating the vessel"City of Monterey" ;SaverioLonero, individually, owner and operator of the vessel"NorthStar" ;Angelo Lucido and Antonio Nuovo, individually, and asco-partners operating the vessel"Sherman Rose";Frank Spadaro,individually, owner and operator of the vessel"El Capitan";S. Ferrante, Mamie Ferrante, M. Billeci, J. V. Crivello, GuiseppeLucido, Paolo Cutino, individually, and as co-partners operatingthe vessel"Vittoria";Salvatore Ventimiglia and Mariano Tor-rente, individually, and as co-partners operating the vessel"NewRex";Peter Maiorana, individually, owner and operator of thevessel"Diana"; E.S. Lucido, A. E. Lucido, Salvatore Lucido andFrank Lucido, individually, and as co-partners operating thevessel"Serra";Erasimo Aiello, Nino Aiello, Horace Bruno, SteveBruno, Vincent Bruno, Rosario Flores, Antonio Compagno andFannie Vilar, individually, and as co-partners operating the vessel"California Rose"; J. G.Crivello, Salvatore Russo, Joseph Russo,and Mike Lucido, individually, and as co-partners operating thevessel"Sea Lion";Cardinalli Company, Inc., owner and operatorof the vessel"Santa Lucia";New Saturnia Company, Inc., ownerand operator of the vessel"New Saturnia";Marie Joan Company,Inc., owner and operator of the vessel"Marie Joan";Joe Gia-mona, Horace Giamona and John Giamona, individually, and asco-partners operating the vessel"WesternMaid";Raoul Bruno,Tom DiMaggio and John Russo, individually, and as co-partnersoperating the vessel"Star of Monterey";Galicia Company, Inc.,owner and operator of the vessel"Galicia";John Gradis, indi-vidually, owner and operator of the vessel"Sea Giant";SalvatoreVentimiglia and Giovanni Grammatico, individually, and as co-partners operating the vessel"Sunmaid";Robin Company, Inc., MONTEREY SARDINE INDUSTRIES, INC.151owner and operator of the vessel"Robin";John Mineo and FrankMineo, individually, and as co-partners operating the vessel"Anadir";Angelo Maiorana, individually, owner and operator ofthe vessel"Dux";Matteo Aiello and Joe Rappa, individually,and as co-partners operating the vessel"American Rose";PhylisCompany, Inc., owner and operator of the vessel"Phylis";SalColletto, individually, owner and operator of the vessel"DanteAlighieri";Gaetano Compagno and Benedetto Compagno, indi-vidually, and as co-partners operating the vessel"San Giovanni";Horace Mercurio, Jack Campo, Paul Orlando and Nino Billeci,individually, and as co-partners operating the vessel"El Rey" ;Juanita Company, Inc., owner and operator of the vessel"Juan-ita";Joe Ferrante, Frank Ferrante, Vincent Ferrante, HoraceFerrante, and Nino Ferrante, individually, and as co-partnersoperating the vessel"Sea Queen" ;Joseph Cusenza, individually,owner and operator of the vessel"Old Timer" ;Paolo Sollazzo andFrank Bruno, individually, and as co-partners operating the vessel"Ardito";Joe Zerilli, C. Ciariamatori, C. Palma, Giovanni Com-pagno and John Lasala, individually, and as co-partners operatingthe vessel"Santa Rita" ; S.Ruccello, Sam Billeci and S. Saia,individually, and as co-partners operating the vessel"BelleHaven";John Mineo 'and Frank Mineo, individually, and as co-partners operating the vessel"Mineo Bros.";Riso Company, Inc.and Anthony Martinolich, owners and operators of the vessel"Belvedere";Scardina Company, Inc. and Anthony Martinolich,owners and operators of the vessel"StellaMaris";GuiseppeAliotti and John Aliotti, individually, and as co-partners operatingthe vessel"Jackie Boy";Aiello-Bruno, Inc., owner and operatorof the vessel"Progress"; S.G. Giuseppe Fishing Corporation,owner and operator of the vessel"S. G. Giuseppe";San Vito, Inc.,owner and operator of the vessel"San Vito"S. Russo, individu-ally, owner and operator of the vessel"Western Star";MartinPetrich and Tony Berry, individually, and as co-partners operat-ing the vessel"Western Flyer";Anthony Martinolich, Carl Aielloand Peter J. Ferrante, individually, and as co-partners operatingthe vessel"El Cortez";Oceania Fish Products Company, ownerand operator of the vessel"Oceania",(hereinafter called collec-tively respondent boat owners), by Peter J. Ferrante and RobertLittler,attorneys for each of said respondent boat owners,respectively;United Fishermen's Union of the Pacific (herein-after called the Union), by George R. Anderson and HerbertResner, its attorneys; and John T. McTernan, Leslie Lubliner,and Jonathan H. Rowell, attorneys for the National LaborRelations Board, as follows: 152DECISIONSOF NATIONALLABOR RELATIONS BOARDIRespondent association is a non-profit corporation existingunder and by virtue of the laws of the State of California, havingits principal office and place of business in the City of Monterey,County of Monterey, State of California.Respondent associa-tion has from January 1, 1937, to date engaged, among its otheractivities, as the representative of respondent boat owners asmembers of respondent association, in the negotiation and execu-tion of collective bargaining contracts with the designatedrepresentatives of the employees of said respondent boat owners,which contracts cover grievances, labor disputes, wages, rates ofpay, hours of employment and conditions of work.For thesepurposes respondent association acts directly in the interests ofeach of said respondent boat owners as employers. For purposesof this proceeding, and not otherwise, respondent associationadmits that it is an employer within the meaning of Section 2(1) and (2) of the National Labor Relations Act.Each of respondent boat owners is engaged in the ownershipor operation of fishing boats used in.the commercial capture ofsardines (California Pilchards).In the course and conduct ofsaid 'commercial capture of sardines; fishing boats owned oroperated by each of said respondent boat owners operate fromthe City of Monterey, California, to points on the high seasoutside the State of California where said sardines are capturedin purse seine nets; after said sardines are captured as aforesaideach of said boats returns to Monterey, California, where thesardines so captured are delivered to fish canneries and reductionplants located and engaged in business at the City of Monterey,California.Approximately all of the fish reduced or canned atsaid fish canneries or reduction plants are purchased from respond-ent boat owners.Attached to this Stipulation, marked "ExhibitA" and by this reference made a part hereof, is a table showingthe total tonnage of sardines captured by certain of respondentboat owners and the approximate value thereof for the 1938-1939Monterey sardine fishing season, which for the purposes of thisproceeding may be deemed typical of the operations of each ofrespondent boat owners parties hereto.Attached to this Stipulation, marked "Exhibit , B" and bythis reference made a part hereof, is a table showing the names ofthe fish cannery and reduction plants located at Monterey towhich the sardines caught by respondent boat owners as afore-said are sold and delivered, the volume of the sardines canned orreduced by each and the amount thereof shipped to points out-side the State of California, for the 1938-1939 Monterey sardine MONTEREY SARDINE INDUSTRIES,INC.153fishing season,which for the purposes of this proceeding may bedeemed typical of the operations of each of said fish cannery andreduction plants respectively.For the purpose of this proceeding,and not otherwise, respond-ent boat owners, severally and collectively, stipulate to the abovefacts and admit that they, and each of them, are engaged ininterstate commerce within the meaning of Section 2 (6) and(7) of the National Labor Relations Act.IIUnited Fishermen's Union of the Pacific, affiliated with theCongress of Industrial Organizations,isa labor organizationwithin the meaning of Section 2 (5) of the National LaborRelations Act.IIIAll parties hereto, and each of them hereby waive their rightto file an answer to the Amended Complaint of the NationalLabor Relations Board filed herein, their right to a hearing andto appear in person or otherwise and to give testimony andexamine or cross-examine witnesses(as provided in Section 10(b) of the National Labor Relations Act and in National LaborRelations Board Rules and Regulations,Series 2, as amended) ;and all the parties hereto, and each of them, hereby waive themaking of findings of fact and conclusions of law by the NationalLabor Relations Board, and all the parties hereto, and each ofthem, agree that the formal papers in this proceeding,includingthe Third Amended Charge, Amended Complaint, Notice ofHearing, Affidavit of Service of Amended Complaint and Noticeof Hearing,copy of Rules and Regulations of the National LaborRelations Board, Series 2, as amended,and this Stipulation, andnothing else,shall constitute the entire record in this case, andshall dispense with the necessity for the hearing referred to insaid Amended Complaint and Notice of Hearing and. as providedin Section 10 (b) and(c)of the National Labor Relations Act.This waiver and agreement is expressly conditioned upon theapproval of this Stipulation by the National Labor RelationsBoard.It is agreed that this Stipulation and the formal papersin this proceeding,as above described,shall be filed with theNational Labor Relations Board in Washington,D. C., by filingwith the Chief Trial Examiner of said Board.IVWithout admitting-that-the unfair labor practices alleged inthe Amended Complaint or referred to in the formlofOrder set 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth below have been committedby anyof the parties hereto,and expressly on the understanding that nothing contained inthis Stipulation or in the Order or Decree provided for hereinshall be construed as an admission or finding, express or implied,that any such unfair labor practices have been committed by anyof the parties hereto, the parties join 'in this Stipulation to theend that this matter may be amicably and promptly settled.Therefore, to this end, upon the record herein, and upon thisStipulation, if and when approved by the National Labor Rela-tions Board, an Order may forthwith be entered by said Board,providing as follows:(1)Respondent association,Monterey Sardine Industries,Inc., and respondent boat owners, and each of them, as listed andset forth upon Appendix "A", attached hereto and by this refer-ence made part hereof, shall cease and desist from:(a)Discouraging or encouraging membership in any labororganization of their employees by discharging, demoting orrefusing to reinstate any of their employees or in any mannerdiscriminating with regard to their hire or tenure of employmentor any term or condition thereof because or on account of theirmembership in, activity on behalf of or sympathy toward anysuch labor organization;(b) In any manner interfering with, restraining or coercingtheir employees, or any of them, in the exercise of the right toself-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.(c)Refusing membership in respondent association, or permitsto fish, to owners of boats seeking to fish out of the Port ofMonterey, because or on account of the membership in, activityon behalf of, or sympathy toward any labor organization by apymember of the crew of any such boats, provided, however, thatnothing herein shall prevent the execution and the performanceof the terms of an agreement with a labor organization requiringas a condition of employment membership therein, if such labororganization is the representative of the employees as providedin Section 9 (a) of the National Labor Relations A''ct in the ap-propriate collective bargaining unit covered by such agreementwhen made.(2)Respondent association, Monterey Sardine Industries, Inc.,and respondent boat owners, and each of them, as listed and setforth upon Appendix "A", shall take the following affirmative ac-tion to effectuate the policies of the National Labor Relations Act: MONTEREY SARDINE INDUSTRIES, INC.155(a)Each of the respondent boat owners whose names appearupon Appendix "B" of this Order shall offer, in writing, to theemployees listed under the respective names of each of said boatowners immediate and full reinstatement to their former positionsfor the season terminating February 15, 1941, without prejudiceto their rights and privileges, and upon acceptance of such offerssaid employees shall be reinstated in accordance with said offers:Providedthat, in the event any of said employees dispose of anyinterest as owner in the fishing boat on which they, or any ofthem, are ordered reinstated and as part of the transactionwhereby such interest is disposed of said employee also disposesof his right to be a member of the crew of said boat, the provi-sions of this Paragraph shall not apply:Provided further, however,that before any such transaction is consummated the boat ownerinvolved shall notify any such employee of his right to be rein-stated in accordance with the provisions of this Order;(b) In the case of employees to be offered reinstatement, asprovided herein, who may be working in Alaska at the time theoffers of reinstatement are made, such employees shall be offeredreinstatement upon their return from Alaska to the Port of Mon-terey, provided, however, that in no event shall respondent boatowners, or any of them, to be required to offer reinstatement toany such employee who does not return to the Port of Montereywithin six (6) days after arrival from Alaska of such employeeat Seattle or San Francisco.(c)On the first day of the 1940-41 Monterey sardine fishingseason each respondent boat owner shall post a notice in a con-spicuous place upon each boat owned or operated by it, andrespondent Monterey Sardine Industries, Inc., shall immediatelypost a notice on a bulletin board outside its office at the OldMunicipalWharf at Monterey, California, each of which saidnotices shall be maintained by said respondent for a period ofninety (90) consecutive days from the date of said postingand shall contain the following:(i)Paragraphs (1) and (2) (a) and (b) of this Order in full;(ii)Notification that the employees in the crew of each ofsaid boats have the right to form, join or assist any labor organiza-tion of their choice and to bargain collectively with said boatowners through said labor organization;(d)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order of thesteps taken by respondents, and each of them, to comply withthis Order. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3)Those portions of the Amended Complaint alleging thatrespondent association,Monterey Sardine Industries,Inc., andrespondent boat owners,and each of them, as listed and set forthupon Appendix "A" hereof, have engaged in, and are nowengaging in, unfair labor practices within the meaning of Section8 (5) of the Act, are, except to the extent that said alleged unfairlabor practices are remedied by this Order, hereby dismissed.VAfter the entry of the Order by the National Labor RelationsBoard as provided above, there may be entered in the UnitedStates Circuit Court of Appeals for the Ninth Circuit a decreeby said Court enforcing in full the said Order of the NationalLabor Relations Board, and each of the parties hereto herebyconsents to the entry of such decree and hereby waives priornotice thereof.Respondent association and respondent boatowners, and each of them, severally and collectively, herebywaive and forego any claim that the Order and the Decree pro-vided for in this Stipulation are not enforceable and not fullyvalid.VIRespondent boat owners,and each of them, acting eitherdirectly or through respondent association or otherwise, shallrefuse to recognize any union as the exclusive representative oftheir employees who are crew members on the boats listed andset forth on Appendix "A" of the Order provided for hereinwhile such boats are operating out of the Port of Monterey, inany unit, and shall refuse to conclude any agreement concerningwages, hours or conditions of employment with any such labororganization as such exclusive representative, until the exclusiverepresentative of such employees,or any of them,for purposes ofcollective bargaining has been determined by the National LaborRelations Board in accordance with the provisions of Section 9of the National Labor Relations Act.VIIIf any member of the crew of any boat owned by any of respond-ent boat owners is, during the 1940-41 fishing season, refusedpermission to work or is prevented from working by anyonebecause or on account of his membership in, activity on behalf of,or sympathy toward anylabor organization, the respondent boatowner employing such crew member shall not operate his boatduring such time as said crew member is refused permission towork or prevented from working. MONTEREY SARDINE INDUSTRIES, INC.157VIIIIt is expressly understood and agreed that this Stipulation andthe Order and Decree provided for herein shall be a complete andfinal disposition of all, the issues raised by the charges andamended complaint in this proceeding, and that no other orfurther proceeding, order or decree, other than those provided forherein, shall be instituted or made with respect to the subjectmatters contained in the charges and amended complaint hereinagainst any of the respondents parties to this stipulation.IXRespondent association and respondent boat owners, andeach of them, hereby agree to submit by appropriate petition,asprovided in National Labor Relations Board Rules andRegulations, Series 2, as amended, for determination by theNational Labor Relations Board, in accordance with the provisionsof Section 9 of the National Labor Relations Act, any and allquestions concerning the representation of the employees in thecrews of the fishing boats owned or operated by respondentboat owners, and each of them, as described in this Stipulation,and to be bound thereby.XIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Board.XIIt is expressly understood and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below, is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.XIIIt is expressly understood and agreed that the parties executingthis agreement, or confirming the execution thereof on theirbehalf, shall be bound thereby even though others recited to beparties hereto do not in fact execute this agreement or confirmthe execution thereof.XIIIThis Stipulation is signed by Peter J. Ferrante and RobertLittler for and on behalf of respondent boat owners as set forthand described in the preamble hereof and is subject to writtenconfirmation by each of the managing owners of each of the boats 158DECISIONS OF, NATIONAL LABOR RELATIONS BOARDhereinabove mentioned, which shall be attached to this Stipula-tion and made part hereof, but this Stipulation shall be bindingupon such respondent boat owners as execute such written con-firmations, regardless of any failure of other respondent boatowners to execute same.Dated this 29th day of JULY, 1940APPENDIX ALucIDO, INC., owner and operator of the vessel"Olympic."HORACE FERRANTE, ANTHONY FERRANTE, and JOSEPH FERRANTE,individually, and as co-partners operating the vessel"NewAdmiral."A. N. LuCIDO, individually, owner and operator of the vessel"Rose Marie."PETER SANFILIPPO, individually, owner and operator of thevessel" Virginia II."0. ENEA, individually, owner and operator of the vessel"Eneas."JAMES A. DAVI, individually, owner and operator of the vessel"El Padre."DOMINIC NAPOLI,individually, owner and operator of the vessel"Ranger."GAETANO COMPAGNO and BENEDETTO COMPAGNO, individually,and as co-partner soperating the vessel"Little Flower."CASINO BRUNO, individually, owner and operator of the vessel"St. Anthony."SEBASTIAN SOLLECITO and ANTONIO SOLLECITO,individually, andas co-partners operating the vessel"New Roma."JOE SPADARO, individually, owner and operator of the vessel"Marettimo."JOSEPH CUSENZA, individually, owner and operator of the vessel"St. Joseph."HORACE E. BALBO, SALVATORE BALBO, JACK BALBO, LEONARDPIAZZA,HORACECARDINALLI,PETER J. FERRANTE, JOEFERRANTE, and HORACE CAVALIERI, individually, and as co-partners operating the vessel"City of Monterey."SAVERIO LONERO, individually, owner and operator of the vessel"North Star."ANGELO LuCIDO and ANTONIO Nuovo, individually,and as co-partners operating the vessel"Sherman Rose."FRANK SPADARO, individually, owner and operator of the vessel"El Capitan."S.FERRANTE, MAMIE FERRANTI, M. BILLECI, J.V.CRIVELLO,GIUSEPPE LUCIDO, and PAOLO CUTINO,individually, and asco-partners operating the vessel"Vittoria." MONTEREY SARDINE INDUSTRIES, INC.159SALVATORE VENTIMIGLIA and MARIANO TORRENTE,individually,and as co-partners operating the vessel"New Rex."PETER MAIORANA, individually, owner and operator of the vessel"Diana."E. S. LUCIDO, A. E.LUCIDO,SALVATORE LUCIDO, and FRANKLUCIDO, individually, and as co-partners operating the vessel"Serra."ERASIMO AIELLO, NINO AIELLO, HORACE BRUNO, VINCENTBRUNO, STEVE BRUNO, ROSARIO FLORES, ANTONIO COMPAGNO,and FANNIE VILAR,individually, and as co-partners operatingthe vessel"CaliforniaRose."J.G. CRIVELLO, SALVATORE Russo, JOSEPH Russo, and MIKELUCIDO, individually, and as co-partners operating the vessel"Sea Lion."CARDINALLI COMPANY, INC., owner andoperator of the vessel"Santa Lucia."NEW SATURNIA COMPANY, INC.,owner and operator of the vessel"New Saturnia."MARIE JOAN COMPANY, INC., owner and operator of the vessel"Marie Joan."JOE GIAMONA, HORACE GIAMONA and JOHN GIAMONA, individu-ally, and as co-partners operating thevessel " Western Maid."'RAOUL BRUNO, Tom DIMAGGIO, and JOHN Russo, individually andas co-partners operating the vessel"Star of Monterey."GALICIA COMPANY, INC., owner and operator of the vessel" Galicia."JOHN GRADIS, individually, owner and operator of the vessel"Sea Giant."SALVATORE VENTIMIGLIA and GIOVANNI GRAMMATICO, individu-ally, and as co-partners operating the vessel"Sunmaid."ROBIN COMPANY, INC., owner and operator of the vessel"Robin."JOHN MINED and FRANK MINEO, individually, and as co-partnersoperating the vessel"Anadir."ANGELO MAIORANA, individually, owner and operator of thevessel"Dux."MATTED AIELLO and JOE RAPPA, individually, and as co-partnersoperating the vessel"American Rose."PHYLIS COMPANY, INC., owner and operator of thevessel"Phylis."SAL COLLETTO, individually, owner and operator of the vessel"Dante Alighieri."GAETANO COMPAGNOand BENEDETTOCOMPAGNO,individually,and as co-partnersoperating the vessel"San Giovanni."HORACE MERCURIO, JACK CAMPO, PAUL ORLANDO,and NINOBILLECI, individually, and as co-partners operating the,, vessel"El Rey." 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDJUANITA COMPANY, INC., owner and operator of the vessel"Juanita."JOE FERRANTE, FRANK FERRANTE, VINCENT FERRANTE, HORACEFERRANTE, andNINOFERRANTE,individually, and as co-partners operating the vessel"Sea Queen."JOSEPH CUSENZA, individually, owner and operator of the vessel"Old Timer."PAOLO SOLLAZZO and FRANK BRUNO, individually, and as co-partners operating the vessel"Ardito."JOE ZERILLI, C. CIARIAMATORI, C. PALMA, GIOVANNI COMPAGNO,and JOHN LASALA, individually, and as co-partners operatingthe vessel" Santa Rita."S.RUCCELLO, SAM BILLECI, and S. SAIA, individually, and asco-partners operating the vessel"Belle Haven."JOHN MINEO and FRANK MINEO, individually, and as co-partnersoperating the vessel"Mineo Bros."RISO COMPANY, INC., and ANTHONY MARTINOLICH,owners andoperators of the vessel"Belvedere."SCARDINA COMPANY, INC., and ANTHONY MARTINOLICH, ownersand operators of the vessel"StellaMaris."GIUSEPPE ALIOTTI and JOHN ALIOTTI, individually,and asco-partners operating the vessel"Jackie Boy."AIELLO-BRUNO, INC., owner and operator of the vessel"Progress."S.G. GIUSEPPE FISHING CORPORATION, owner and operator ofthe vessel"S. G. Giuseppe."SAN VITO, INC., owner and operator of the vessel"San Vito."S. Russo, individually, owner and operator of the vessel"WesternStar."MARTIN PETRICH and TONY BERRY, individually,and as co-partners operating the vessel"Western Flyer."ANTHONY MARTINOLICH, CARL AIELLO and PETER J. FERRANTE,individually,and as co-partners operating the vessel"ElCortez."OCEANIA FISH PRODUCTS COMPANY,owner and operator of thevessel"Oceania."APPENDIX BMATTED AIELLO and JOE RAPPA, individually, and as co-partnersoperating the vessel"American Rose."Matteo AielloJoe GallaroS.FERRANTE, MAMIE FERRANTE, M. BILLECI, J.'V. CRIVELLO,GIUSEPPE LUCIDO, PAOLO CUTINO, individually, and asco-partners operating the vessel"Vittoria."Ben Aiello MONTEREY SARDINE INDUSTRIES, INC.161J.G. CRIVELLO, SALVATORE RUSSO, JOSEPH RUSSO, and MIKELUCIDO, individually, and as co-partners operating the vessel"Sea Lion."Paul AielloGus BrunoRaoul BrunoVincenzo CefaluFrank PalmaHORACE FERRANTE, ANTHONY FERRANTE, and JOSEPH FER-RANTE, individually, and as co-partners operating the vessel"New Admiral."Natale AielloGiacchino AielloFrancesco CostanzaJames RisoGAETANO COMPAGNO and BENEDETTO COMPAGNO,individually,and as co-partners operating the vessel"San Giovanni."Cosimo BrunoFlamingo ErnandezSAL COLLETTO, individually, owner and operator of the vessel"Dante Alighieri."Dominic CostanzaANGELO LUCIDO and ANTONIO Nuovo, individually, and as co-partners operating the vessel"Sherman Rose."Francisco CefaluJOE SPADARO, individually, owner and operator of the vessel"Marettimo."Giuseppe CappuccioGiuseppe BucceriANGELO MAIORANA, individually, owner and operator of thevessel"Dux."Salvatore CardinalliNEW SATURNIA COMPANY, INC., owner and operator of the vessel"New Saturnia."Sergio ConteCoseino ViolantiHORACE E. BALBO, SALVATORE BALBO, JACK BALBO, LEONARDPIAZZA,HORACE CARDINALLI, PETER J. FERRANTE, JOEFERRANTE, and HORACE CAVALIERI, individually, and asco-partners operating the vessel"City of Monterey."Rosario CardinaleJOE GIAMONA, HORACE GIAMONA, and JOHN GIAMONA, indi-vidually, and as co-partners operating the vessel"WesternMaid."Frank Crivello 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDSEBASTIAN SOLLECITO and ANTONIO SOLLECITO, individually,and as co-partners operating the vessel"New Roma.".Giuseppe FioreGAETANO COMPAGNO and BENEDETTO COMPAGNO, individually,and as co-partners operating the vessel"Little Flower".Cosimo FavolaroJoe FloresGALICIA COMPANY, INC., owner and operator of the vessel"Galicia".Fernando LopezCARDINALLI COMPANY, INC.,owner and operator of the vessel"Santa Lucia."Matteo ManzellaS.Russo, owner and operator of the vessel"Western Star".Vincenzo RussoSALVATORE VENTIMIGLIA and MARIANO TORRENTE,individuallyand as co-partners operating the vessel"New Rex".Pietro RandazzoPietro RocciaAndrea SalmieriPETER SANFILIPPO, individually, owner and operator of the vessel"Virginia II".Giuseppe RocciaA. N. LUCIDO, individually, owner and operator of the vessel"Rose Marie".Mase LucidoJOHN GRADIS, individually, owner and operator of the vessel"Sea Giant".Jerry KrestolovichTony NovakCASINO BRUNO, individually, owner and operator of the vessel,"St. Anthony".Antonio BellantiMARIE JOAN COMPANY, INC.,owner and operator of the vessel"Marie Joan".Tredo RussoJOSEPH CUSENZA, individually, owner and operator of the vessel"Old Timer".Vito BrunoAntonio GrimaudoJUANITA COMPANY, INC., ownerand operator of the vessel"Juanita".Matteo San Paolo iMONTEREY SARDINE INDUSTRIES, INC.163EXHIBIT AName of boatTonnageValueOlympic -------------------------------------------------------------New Admiral-------------------------------------------------------Rose Marie -----------------------------------------------------------Virginia II------ -------------------------------------------------Eneas------------------------------------------------------------El Padre-------------------------------------------------------------Ranger--------------------------------------------------------------Little Flower-------------------------------------------------------StAnthony------------------------ -------------------------------New Roma ----------------------------------------------------------Marettimo----------------------------------------------------------St Joseph------------------------------------------------City of Monterey--------------------------------------------------North Star -----------------------------------------------------------Sherman Rose--------------------------------------------------------El Capitan----------------------------------------------------------Vittoria-------------------------------------------------------------New Rex-----------------------------------------------------------Diana----------------------------------------------------Frances--------------------------------------------------------------Serra------------------------------------------------------California Rose------------------------------------------------------Sea Lion -------------------------------------------------------------Santa Lucia--------------------------------------------------------New Saturnia --------------------------------------------------------Marie Joan -----------------------------------------------------------Western Maid-------------------------------------------------------Star of Monterey----------------------------------------------------Galicia---------------------------------------------------------------Sea Giant ------------------------------------------------------------Sunmaid ------------ ------------------------------------------------Robin------------------------------------------------------------- -Anadir ---------------------------------------------------------------Dux ---------------------- ------------------------------------------American Rose -------------------------- ----------------------------Dante Alighieri ------------------------------------------Sea Queen-----------------------------------------------------------Old Timer ---------------------------------------------------------Belvederp----------------------------------------------------- -----EXHIBIT BCanned fish3,403 161,905 372, 907 552, 827 244, 543 736,387 293, 239 004, 187 144,183 663,746,824, 867 054 362,792.204,009 952,990 005,163 353,912 343, 235 345, 602 312, 255 803, 900 435,022 184,695 184, 132 432, 662 92804 263, 672 936,420 161,595 064,329 322,942 751,850 993,749 134,133 933,498 124, 191 2079 643,820.03345.40$37,434 7920, 959 0631,983 0731,099 6949,981 0170,260.1835,628 9946,058 5546,020 3141,215 0753, 537 5047 9130,714 1744,109 4432,889 9956, 796.8243, 035 7135,588 7861, 625.4224,813 7842,904 7255, 243 9551,646 9645,456 7729,292 178.846 8640, 402 2359,621 7917,545 6147,622 5732.370 2120, 360 8941,240 3845, 473 2738,479 2746,103 26876 0442,020 373, 799 30CompanyTotalcasesTotalvalueIn Cali-forniaIn otherStatesInforeigncountriesPercentPercentPercentHovden Fish Products Corp_____105,000$235,00054550F. E. Booth Co., Inc__________28,42586,000101080San Xavier Fish Packing Company__________48,000108,00025840Sea Pride Packing Corp.,Ltd________________108,376221,561206020Monterey Canning Company________________47,829123,68565242E. B. Gross Canning Company--------------62,962169,7432692Custom House Packing Corp___58,750128,00021583San Carlos Canning Company125,000275,00012475Del Mar CanningCompany__________________124,313367,840175825Carmel Canning Company__________________29,35076,313587%73Fish mealCompanyTotaltonsTotalvalueInCali-forniaInotherStatesPercentPercentHovden Food Products Corp___________________________2,900$100,0009010F. E Booth Co , Inc ------------------------------------86537,000955San Xavier Fish Packing Company_____________________1, 25745, 2508020Sea Pride Packing Corp , Ltd___________________________1, 20051,6007525Monterey Canning Co__________________________________1,49949,4677822E. B. Gross Canning Co--------------------------------2,48690, 942919Custom House Packing Corp___________________________1, 62863,0002080San Carlos Canning Company__________________________3, 500115, 0004060Del Mar Canning Co...................................CarmelCanning Company______________________________2, 5801,007100, 98725,10010085--------15 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDFish oilHovden Food ProductsCorp___________________________Gallons575,000$150,000Percent80Percent20F, E, Booth Company,Inc_____________________________155, 00046, 5001090San Xavier Fish PackingCompany---------------------250, 00005,0004060Sea PridePacking Corp., Ltd---------------------------255, 18563, 7967030Monterey CanningCo__________________________________287, 78489, 2136436E S Gross CanningCo_________________________________475, 995131, 3166337Custom House Packing Co------------------------------275, 20079, 8006040San Carlos CanningCo_________________________________775,000190, 0005050Del Mar CanningCo -----------------------------------478, 020140,7775941Carmel CanningCo______________________211, 73359, 0382575On July 30, 1940, the Board issued its Order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board pursuant to the provisions of the stipulation.As noted above, Lucido, Inc., owner of the "Olympic," and JohnGradis, individually, owner and operator of the "Sea Giant," havenot signed the foregoing stipulation.We shall not dispose of theissues ofthe case with respect to them 2Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent association, a California corporation, having itsprincipal office and place of business in Monterey, California, is anon-profit corporation, engaged, among its other activities, in repre-senting its members, respondent boat owners, in the negotiation andexecution of collective bargaining contracts with the designatedrepresentatives of the employees of the respondent boat owners.For the purpose of this proceeding the respondent association admitsthat it is an employer within the meaning of Section 2 (1) and (2)of the Act.The respondent boat owners are engaged in the ownership andoperation of fishing boats used in the commercial capture of sardines.The fishing boats operate from Monterey, California, to points on thehigh seas outside the State of California.The captured fish are soldand delivered to fish canneries and reduction plants located inMonterey, California.Sardines amounting to approximately $1,475,-000 were captured by certain of the respondent boat owners duringthe 1938-1939 Monterey sardine fishingseason.During the samefishing season the canneries and reduction plants to which the respond-entboat owners delivered the sardines, canned approximately2,900.000 cases of sardines, and reduced sardines to approximately18,922 tons of fish meal and 3,738,000 gallons of fish oil.Most of2Hereafter the term"respondent boat owners" shall not be taken to include Lucido,Inc , owner of the"Oymlpic,"and John Grades,individually, owner and operator of the "Sea Giant." MONTEREY SARDINE INDUSTRIES, INC.165the canned sardines were shipped to points outside the State ofCalifornia, and to foreign countries.A substantial amount of thefish meal and the fish oil wasishipped outside the State of California.'The respondent boat owners admit, for the purpose of this proceed-ing, that they are engaged in interstate commerce within the meaningof Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States andwith foreign countries.ORDERUpon the basis of the above findings of fact and stipulation and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent association, Monterey Sardine Industries,Inc.,Monterey, California, and the respondent boat owners, as listedand set forth in Appendix "A" attached hereto, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging or encouraging membership in any labor organi-zation of their employees by discharging, demoting or refusing toreinstate any of their employees or in any manner discriminatingwith regard to their hire or tenure of employment or any term orcondition thereof because or on account of their membership in,activity on behalf of or sympathy toward any such labor organization;(b) - In any manner interfering with, restraining or coercing theiremployees, or any of them, in the exercise of the right to self-organi-zation, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.(c)Refusing membership in respondent association, or l,'ermits tofish, to owners of boats seeking to fish out of the Port of Monterey,because or on account of the membership in, activity on behalf of,or sympathy toward any labor organization by any member of thecrew of any such boats, provided, however, that nothing herein shallprevent the execution and the performance of the terms of an agree-ment with a labor organization requiring as a condition of employ-ment membership therein, if such labor organization is the representa-tive of the employees as provided in Section 9 (a) of the NationalLabor Relations Act in the appropriate collective bargaining unitcovered by such agreement when made.3We find that theprecise amountof cannedsardines,fishmeal, and fish oil that was shipped to pointsoutside the State of Californiais shownon "Exhibit B," attached to the stipulation323429-42-vol. 26-12 166DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Each of the respondent boat owners whose names appearupon Appendix "B" of this Order shall offer, in writing, to the em-ployees listed under the respective names of each of said boat ownersimmediate and full reinstatement to their former positions for the seasonterminating February 15, 1941, without prejudice to their rights andprivileges, and upon acceptance of such offers said employees shall bereinstated in accordance with said offers:Providedthat, in the eventany of said employees dispose of any interest as owner in the fishingboat on which they, or any of them, are ordered reinstated and aspart of the transaction whereby such interest is disposed of saidemployee also disposes of his right to be a member of the crew of saidboat, the provisions of this Paragraph shall not apply:Providedfurther, however,that before any such transaction is consummatedthe boat owner involved shall notify any such employee of his rightto be reinstated in accordance with the provisions of this Order;(b) In the case of employees to be offered reinstatement, as pro-vided herein, who may be working in Alaska at the time the offersof reinstatement are made, such employees shall be offered reinstate-ment upon their return from Alaska to the Port of Monterey, pro-vided,' however, that in no event shall respondent boat owners, orany of them, to be required to offer reinstatement to any such em-ployee who does not return to the Port of Monterey within six (6)days after arrival from Alaska of such employee at Seattle or SanFrancisco.(c)On the first day of the 1940-41 Monterey sardine fishing seasoneach respondent boat, owner shall post a notice in a conspicuousplace upon each boat owned or operated by it, and respondent Mon-terey Sardine Industries, Inc., shall immediately post a notice on abulletin board outside its office at the Old Municipal Wharf at Mon-terey, California, each of which said notices shall be maintained bysaid respondent for a period of ninety (90) consecutive days from thedate of said posting and shall contain the following:(i)Paragraphs (1) and (2) (a) and (b) of this Order in full;(ii)Notification that the employees in the crew of each of saidboats have the right to form, join or assist any labor organization oftheir choice and to bargain collectively with said boat owners throughsaid labor organization;(d)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order of the stepstaken by respondents, and each of them, to comply with this Order.IT IS FURTHER ORDERED that those portions of the Amended Com-plaint alleging that respondent association,Monterey Sardine In-dustries, Inc., and respondent boat owners, and each of them, as MONTEREY SARDINE INDUSTRIES, INC.167listed and set forth upon Appendix "A" hereof, have engaged in, andare now engaging in, unfair labor practices within the meaning ofSection 8 (5) of the Act, are, except to the extent that said allegedunfair labor practices are remedied by this Order, hereby dismissed.MR. WILLIAM M. LEISERSON dissenting: I dissent from the fore-going Decision and Order.APPENDIX AHORACE FERRANTE, ANTHONY FERRANTE and JOSEPHFERRANTE, individually,and as co-partners operating thevessel"New Admiral"A.N. LUCIDO, individually,owner and operator of the vessel"Rose Marie"PETER SANFILIPPO, individually,owner and operator of thevessel"Virginia II"0. ENEA, individually, owner andoperatorof the vessel"Eneas"JAMES A. DAVI, individually,owner and operator of the vessel"El Padre"DOMINIC NAPOLI, individually,owner and operator of the vessel"Ranger"GAETANO COMPAGNO and BENEDETTO COMPAGNO, in-dividually,and as co-partners operatingthe vessel"LittleFlower"CASINO BRUNO, individually,owner and operator of the vessel"St. Anthony"SEBASTIAN SOLLECITO and ANTONIO SOLLECITO, indi-vidually,and as co-partners operatingthe vessel"New Roma"JOE SPADARO, individually,'owner and operator of the vessel"Marettimo"JOSEPH CUSENZA, individually,owner and operator of the vessel"St. Joseph"HORACE E. BALBO, SALVATORE BALBO, JACK BALBO,LEONARD PIAZZA, HORACE CARDINALLI, PETER J. FER-RANTE, JOE FERRANTE, and HORACE CAVALIERI, indi-vidually, andas co-partners operatingthe vessel"City of Monterey"SAVERIO LONERO, individually,owner and operator of the vessel"North Star"ANGELO LUCIDO and ANTONIO NUOVO,individually, and asco-partners operatingthe vessel"Sherman Rose"FRANK SPADARO, individually,owner and operator of the vessel"El Capitan"S.FERRANTE, MAMIE FERRANTE, M. BILLECI, J. V.CRIVELLO, GIUSEPPE LUCIDO, and PAOLO CUTINO, in-dividually,and as co-partners operating the vessel"Vittoria"SALVATORE VENTIMIGLIA and MARIANO TORRENTE,individually,and as co-partners operatingthe vessel"New Rex" 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDPETER MAIORANA, individually, owner and operator of the vessel"Diana"E. S. LUCIDO, A. E. LUCIDO, SALVATORE LUCIDO, andFRANK LUCIDO, individually, and as co-partners operating thevessel"Serra"ERASIMO AIELLO, NINO AIELLO, HORACE BRUNO, VIN-CENT BRUNO, STEVE BRUNO, ROSARIO FLORES, AN-TONIO COMPAGNO, and FANNIE VILAR, individually, andas co-partners operating the vessel"California Rose."J.G. CRIVELLO, SALVATORE RUSSO, JOSEPH RUSSO, andMIKE LUCIDO, individually, and as co-partners operating thevessel"Sea Lion."CARDINALLI COMPANY, INC., owner and operator of the vessel"Santa Lucia."NEW SATURNIA COMPANY, INC., owner and operator of thevessel"New Saturnia."MARIE JOAN COMPANY, INC., owner and operator of the vessel"Marie Joan."JOE GIAMONA, HORACE GIAMONA and JOHN GIAMONA,individually, and as co-partners operating the vessel"WesternMaid."RAOUL BRUNO, TOM DiMAGGIO, and JOHN RUSSO, indi-vidually, and as co-partners operating the vessel" Star of Monterey."GALICIA COMPANY, INC., owner and operator of the vessel" Galicia."SALVATORE VENTIMIGLIA and GIOVANNI GRAMMATICO,individually, and as co-partners operating the vessel"Sunmaid."ROBIN COMPANY, INC., owner and operator of the vessel"Robin."JOHN MINEO and FRANK MINEO, individually, and as co-partners operating the vessel"Anadir."ANGELO MAIORANA, individually, owner and operator of thevessel"Dux."MATTEO AIELLO and JOE RAPPA, individually, and as co-partners operating the vessel"American Rose"PHYLIS COMPANY, INC., owner and operator of the vessel"Phylis"SAL COLLETTO, individually, owner and operator of the vessel"Dante Alighieri"GAETANO COMPAGNO and BENEDETTO COMPAGNO, indi-vidually, and as co-partners operating the vessel"San Giovanni"HORACE MERCURIO, JACK CAMPO, PAUL ORLANDO, andNINO BILLECI, individually, and as co-partners operating thevessel"El Rey"JUANITA COMPANY, INC., owner and operator of the vessel"Juanita" MONTEREY SARDINE INDUSTRIES,INC.169JOE FERRANTE, FRANK FERRANTE, VINCENT FERRANTE,HORACE FERRANTE, and NINO FERRANTE, individually,and as co-partners operating the vessel"Sea Queen"JOSEPH CUSENZA, individually, owner and operator of the vessel"Old Timer"PAOLO SOLLAZZO and FRANK BRTJNO, individually, and as co-partners operating the vessel"Ardito"JOE ZERILLI, C. CIARIAMATORI, C. PALMA, GIOVANNICOMPAGNO, and JOHN LASALA, individually, and as co-partners operating the vessel"Santa Rita"S.RUCCELLO, SAM BILLECI, and S. SAIA, individually, and asco-partners operating the vessel"Belle Haven"JOHN MINEO and FRANK MINEO, individually, and as co-partners operating the vessel"Mineo Bros."RISO COMPANY, INC., and ANTHONY MARTINOLICH,owners and operators of the vessel"Belvedere"SCARDINA COMPANY, INC., and ANTHONY MARTINOLICH,owners and operators of the vessel"StellaMaris"GIUSEPPE ALIOTTI and JOHN ALIOTTI, individually, andas co-partners operating the vessel"Jackie Boy"AIELLO-BRUNO, INC., owner and operator of the vessel"Progress"S.G. GIUSEPPE FISHING CORPORATION, owner and operatorof the vessel"S. G. Giuseppe"SAN VITO, INC., owner and operator of the vessel"San Vito"S.RUSSO, individually, owner and operator of the vessel"WesternStar"MARTIN PETRICH and TONY BERRY, individually, and as co-partners operating the vessel"Western Flyer"ANTHONY MARTINOLICH, CARL AIELLO and PETER J.FERRANTE, individually, and as co-partners operating the vessel"El Cortez"OCEANIA FISH PRODUCTS COMPANY, owner and operator ofthe vessel" Oceania"APPENDIX BMATTEO AIELLO and JOE RAPPA, individually, and as co-part-ners operating the vessel"American Rose"Matteo AielloJoe GallaroS. FERRANTE, MAMIE FERRANTE, M. BILLECI, J. V.CRIVELLO, GIUSEPPE LUCIDO, PAOLO CUTINO, individu-ally, and as co-partners operating the vessel"Vittoria,"Ben, Aiello 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.G. CRIVELLO, SALVATORE RUSSO, JOSEPH RUSSO, andMIKE LUCIDO, individually, and as co-partners operating thevessel"Sea Lion"Paul AielloGus BrunoRaoul BrunoVincenzo CefaluFrank PalmaHORACE FERRANTE, ANTHONY FERRANTE, and JOSEPHFERRANTE, individually, and as co-partners operating the vessel"New Admiral"Natale AielloGiacchino AielloFrancesco CostanzaJames RisoGAETANO COMPAGNO and BENEDETTO COMPAGNO, indi-vidually, and as co-partners operating the vessel"San Giovanni"Cosimo BrunoFlamingo ErnandezSAL COLLETTO, individually, owner and operator of the vessel"Dante Alighieri"Dominic CostanzaANGELO LUCIDO and ANTONIO NUOVO, individually, and asco-partners operating the vessel"Sherman Rose"Francisco CefaluJOE SPADARO, individually, owner and operator of the vessel"Marettimo"Giuseppe CappuccioGiuseppe BucceriANGELO MAIORANA, individually, owner and operator of thevessel"Dux"Salvatore CardinalliNEW SATURNIA COMPANY, INC., owner and operator of thevessel"New Saturnia"Sergio ConteCoseino ViolantiHORACE E. BALBO, SALVATORE BALBO, JACK BALBO,LEONARD PIAZZA, HORACE CARDINALLI, PETER J.FERRANTE, JOE FERRANTE, and HORACE CAVALIERI,individually, and as co-partners operating the vessel"City ofMonterey"Rosario CardinaleJOE GIAMONA, HORACE GIAMONA, and JOHN GIAMONA,individually, and as co-partners operating the vessel"WesternMaid"Frank Crivello MONTEREY SARDINE INDUSTRIES, INC.171SEBASTIAN SOLLECITO and ANTONIO SOLLECITO, individu-ally, and as co-partners operating the vessel"New Roma"Giuseppe FioreGAETANO COMPAGNO and BENEDETTO COMPAGNO, in-dividually, and as co-partners operating the vessel"LittleRower"Cosimo FavolaroJoe FloresGALICIA COMPANY, INC., owner and operator of the vessel" Galicia"Fernando LopezCARDINALLI COMPANY, INC., owner and operator of the vessel"Santa Lucia"Matteo ManzellaS.RUSSO, owner and operator of the vessel"Western Star"Vincenzo RussoSALVATORE VENTIMIGLIA and MARIANO TORRENTE, in-dividually, and as co-partners operating the vessel"New Rex"Pietro RandazzoPietro RocciaAndrea SalmieriPETER SANFILIPPO, individually, owner and operator of thevessel"Virginia II"Giuseppe RocciaA.N. LUCIDO, individually, owner and operator of the vessel"Rose Marie"Mase LucidoCASINO BRUNO, individually, owner and operator of the vessel"St. Anthony"Antonio BellantiMARIE JOAN COMPANY, INC., owner and operator of the vessel"Marie Joan"Tredo RussoJOSEPH CUSENZA, individually, owner and operator of the vessel"Old Timer"Vito BrunoAntonio GrimaudoJUANITA COMPANY, INC., owner and operatorof the vessel"Juanita"Matteo San Paolo